Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	This application is a CON of US Application # 15/425,383 filed on 02/06/2017 US PAT 10509817, US Application # 15/425,383 is a CON of US Application # 11/537,493 filed on 09/29/2006 is now ABN
DETAILED ACTION
Claims 2-28 are pending  in this application, and claim 1 cancelled.
Examiner acknowledges applicant’s preliminary amendment and remarks filed  on 12/27/2019.

Drawings
The Drawings filed on 11/06/2019 are acceptable for examination purpose.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.  

Statutory Review under 35 USC § 101
Claims 2-10 are directed towards a method and have been reviewed.
 	Claims 2-10 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
 	Claims 11-19 are directed toward a system and have been reviewed
 	Claims 11-19 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0054-0055 of the applicant’s specification referring to physical processor cores
 	Claims 20-28 are directed towards a non-transitory computer storage medium storing computer-executable instructions: have been reviewed
 	Claims 20-28 appear to be statutory, as non-transitory computer storage medium storing computer-executable instructions determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions (claim says non-transitory).









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
For more information about eTerminal Disclaimers, refer to  http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-28 of US Application No. 16/675,917 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,509,817. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 16/675,917
US Patent No. 10, 509,817
Claim 2,11,20         
2.    A computer-implemented method comprising:
     identifying a plurality of documents;
extracting, from each of the plurality of documents, a date;
     storing an index that includes index entries, wherein each index entry (1) corresponds to a respective document in the plurality of documents and (2) includes data specifying a date that was extracted from the respective document;

receiving a search query from a user device, wherein the search query does not include a date;


       identifying, based on the search query and using the index, a first set of index entries, wherein each index entry in the first set of index entries corresponds to a document that is responsive to the search request and includes data specifying a date that was extracted from the document;
      identifying a second set of index entries that is a subset of the first set of index entries;
      providing, for display in a user interface of the user device and using the second set of index entries, a results page that includes (1) a timeline including a plurality of date ranges and (2) for each date range, an identification of the documents corresponding to the second index entries that includes dates present within the date range.

1.    A computer-implemented method comprising: 



      storing, by one or more server computers, an index that includes a plurality of index entries for respective documents, each index entry including data that includes a geographic location that was extracted from a document on which the index entry is based; 
receiving, by the one or more server computers, a search request from a user device that (i) includes at least one keyword and (ii) does not include any geographical information; 
      generating, by the one or more server computers, a listing of index entries corresponding to one or more indexed documents, based on the search request, including only index documents (i) that are responsive to the search request and (ii) include a geographic location; 




       providing, by the one or more server computers for output in a user interface of the user device, a results page including at least a subset of the listing of index entries that includes an identification of individual indexed documents; and 
output in the user interface of the user device and on the results page, 
      (i) map using the geographic location for each of the individual indexed documents in the at least a subset of the listing of index entries, wherein (a) the map includes a position marker for each of the individual indexed documents, (b) each individual indexed document and the position marker associated with that indexed document are linked for user selection, and (c) the positions markers for a first set of documents in the individual indexed documents are visually distinguishable from the position markers for a second set of documents in the individual indexed documents; and
       (ii) a timeline using dates extracted from each of the individual indexed documents in the at least a subset of the listing of index entries, wherein (a) the indexed document is linked for user selection and (b) the timeline includes dates for each of the individual indexed documents included on the map.
extracting the date from the metadata of the respective document.
Claim 3: wherein the geographic location was extracted from the metadata of at least one document

 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-18 of US Patent No. 10,509,817 to arrive at the claims 2-28 of the instant application 16/675,917 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before, as such instant application 16/675,917 claims are broader.







Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-6,11-15,20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchisio et al., (hereafter Marchisio), US Pub.No. 2005/0267871 based on provisional application filed on Oct,2004, in view of Dill et al., (hereafter Dill), US Pub.No. 2007/0094246 filed on Oct, 2005 

1. (Canceled)

As to claim 2,11,20 (New)Marchisio teaches a system which including “ A computer-implemented method comprising:(fig 22 – Marchisio teaches documents processing, arrangement of servers in a network environment)
 	“identifying a plurality of documents” (Abstract, 0168, line 1-5 - Marchisio  teaches indexing a corpus of documents stored as data sets, and each document identified with document ID);
 	“extracting, from each of the plurality of documents, a date” (Marchisio: 0049, 0126-0129 – Marchisio teaches relationship and event searching that including entity types such as location, date, person from the documents, Marchisio teaches searching documents and extracting document metadata such as name, date by adding search filter and/or query executed to extract documents and the document metadata)
 	“storing an index that includes index entries,(0048 – Marchisio teaches syntactic and semantic stores document indexes for example term-clause, pattern matching string capabilities of keyword search, semantically annotated terms of sentence clauses for example documents stored as document index) wherein each index entry (1) corresponds to a respective document in the plurality of documents (0192-0193, fig 21 – 
 	“receiving a search query from a user device, wherein the search query does not include a date” (fig 6A-6C,0144  - Marchisio teaches user interface allows to enter search query for example as shown in fig 6A-6C does not include a date);
 	“identifying, based on the search query and using the index, a first set of index entries” (0062-0063 – Marchisio teaches query processing including identifying data sets and relationship queries and indexing, these indexes are enhanced document indexes receives as relationship query), “wherein each index entry in the first set of index entries corresponds to a  document that is responsive to the search request” (0088-0090,0196, fig 24 – Marchisio teaches graphical user interface allows to enter search query and the system processes search query in ontology environment i.e., relationship query specifies entities and actions in a document level filters and as noted fig 24, search performs based on relationship and on document index), 
 	“identifying a second set of index entries that is a subset of the first set of index entries” (fig 4, element 404,0048,  – Marchisio teaches dataset repository stores data sets;

	It is however, noted that Marchisio does not disclose “data specifying a date that was extracted from the document”,” (1) a timeline including a plurality of date ranges”, (2) for each date range, an identification of the documents corresponding to the second set of index entries that includes dates present within the date range although Marchisio teaches query engine allows user to specify required field including date as detailed in (fig 30, para 0215).  However, Dill disclosed “data specifying a date that was extracted from the document” (Abstract, fig 1, fig 4-5, 0055-0056 – Dill teaches date searching system fig 1, element 10, particularly extracting date from the web documents).  Prior art of Dill teaches a timeline including a plurality of date ranges (Dill: para 0017,0068, 0070 – Dill teaches range data querying of specific dates) .  Prior art of Dill teaches (2) for each date range, an identification of the documents corresponding to the second set of index entries that includes dates present within the date range (0062, 0067-0071 – Dill teaches date range querying including rule based query applied in comparing past and current crawled date for a collection of documents)
 	It would have been obvious to one of the ordinary skill in the art at the time of the present invention to combine the teachings of searching dates of the documents of     Dill et al., into searching index documents of Marchisio et al., The cited references are both Marchisio, Dill teaches search query documents (Marchisio: Abstract, fig 4; Dill: Abstract, fig 2), Marchisio, Dill are both teaches displaying search results (Marchisio: fig 6B-C; Dill: fig 5) and they both are from the same field of endeavor.  Because both 

As to claim 3,12,21, Dill disclosed “ wherein extracting, from each of the plurality of documents, a date, comprises extracting the date from the content of the respective document” (0068-0069).

As to claim 4,13,22,  Dill disclosed , wherein extracting, from each of the plurality of documents, a date, comprises extracting the date from the metadata of the respective document” (fig 5, 0077-0078).

As to claim 5,14,23, Marchisio  disclosed “determining that at least one document associated with the subset of the first set of index entries includes multiple dates” (Marchisio : 0081,0083,0128-0129)  ; and
 	“wherein providing, for display in a user interface of the user device and using the second set of index entries, a results page” (Marchisio: fig fig 6A-6E – Marchisio teaches displaying search result documents) that includes “an identification of the documents corresponding to the second set of index entries that includes dates” (0128-0129 , fig 21, 0193) .  On the other hand, Dill disclosed “(1) a timeline including a 
 	“present within the date range, includes providing an identification of the at least one document in each date range of the timeline within which one or more of the multiple dates is present” (Dill: 0062, 0067-0071)

As to claim 6,15,24 Marchisio disclosed: 	
 	“determining a scale included with  each index entry in the subset of the first set of index entries” (Marchisio : 0070-0074); and
 	“wherein providing, for display in a user interface of the user device and using the second set of index entries, a results page” (Marchisio: fig 6A-6E)
	“an identification of the documents corresponding to the second set of index entries” (0167-0168).  On the other hand, Dill disclosed “(1) a timeline including a plurality of date ranges (Dill:0017,0068,0070) and (2) for each date range, that includes dates present within the date range, includes providing a results page that includes the timeline generated using the determined scale (fig 5, 0062, 0067-0071).







Claims 7-10,16-19,25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchisio et al., (hereafter Marchisio), US Pub.No. 2005/0267871 based on provisional application filed on Oct,2004, Dill et al., (hereafter Dill), US Pub.No. 2007/0094246 filed on Oct, 2005 in view of Newbold    et al., (hereafter Newbold), US Pub.No. 2006/0031199 filed on Aug,2004 

As to claim 7,16,25, the combination of Marchisio, Dill disclosed:
 	“generating, for output in the user interface of the user device and on the results (Marchisio: fig 6A-6E ; Dill: fig 5).  Marchisio teaches “total number of index entries in the first set of index entries that include dates present within “ (0070-0071)
On the other hand, Dill disclosed “(1) the plurality of dates ranges provided on the timeline”(Dill:  0017,0068,0070)   and (2) for each date range, an identification of a the date range” (Dill: 0070-0071).  It is however, noted that Marchisio, Dill do not disclose “a histogram graph that identifies plurality of dates ranges on the timeline”, although Dill teaches date querying system (fig 1).  On the other hand, Newbold disclosed “a histogram graph that identifies plurality of dates ranges on the timeline” (fig 6-7, 0055-0056 – Newbold teaches histogram of each document search query, x axis indicative of timeline while vertical axis indicative of document usage pattern)
 	It would have been obvious to one of the ordinary skill in the art at the time of the present invention to combine the teachings of visualization of chronological documents with respect to timeline of histogram of Newbold et al., into searching dates of the documents of     Dill et al., into searching index documents of Marchisio et al., because all the prior art of references directed to search query documents (Marchisio: Abstract; 

As to claim 8,17,26, Dill disclosed “wherein each identification of the date range on the histogram graph is linked for user selection and each identification of the document provided on the results page is linked for user selection” (fig 5, 0077-0078).

As to claim 9,18,27, combination of Marchisio, Dill  and Newbold disclosed
 	Marchisio  disclosed “providing, for display in the user interface of the user device and using the first set of index entries, a second results page( Marchisio: fig 6A-6E)
 	“an identification of the documents corresponding to one or more of the first set of index entries” (0128-0129 , fig 21, 0193)
 	“in response to the receiving the selection of one of the date range” (Dill:0069-0071) 	

 	Newbold disclosed “receiving, from a user device, a selection of one of the date ranges on the histogram graph (Newbold : 0056-0058)

As to claim 10,19,28 Marchisio, Dill  and Newbold disclosed
 	Marchisio disclosed “wherein identifying a second set of index entries that is a subset of the first set of index entries” (Marchisio: 0069-0071), includes identifying a set of the top n-highest ranked documents from among the first set of index entries (Newbold: 0041-0043, 0060)

Conclusion
					Prior art of references

 			a. 		US Pub.No. 2005/0267871
b. 		US Pub.No. 2007/0094246
 			c. 		US Pub.No. 2006/0031199





 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.




 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158